DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 5, 8-12, 15 and 38 have been canceled.  Claims 1, 6, 7, 28, 30, 36, 37, 42 and 45 have been amended.  Claim 51 has been added.  Claims 1-3, 6, 7, 13, 14, 18-20, 27, 28, 30, 36, 37, 42, 45 and 51 are pending and under consideration.

The rejection of claims 1-3, 6, 7, 13, 14, 18-20, 27, 28, 30, 36, 37, 42, 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites that the Brachyury antigen has disrupted DNA binding activity as compared to the wild type Brachyury.  Claim 1 requires the deletion of the residues 198-222 of wild-type Brachyury of SEQ ID NO:4, wherein the Brachyury antigen has a disrupted DNA binding site as compared to the wild-type Brachyury of SEQ ID NO:4.  The modified Brachyury antigen of claim 1 would have disrupted DNA binding activity compared to the wild type 
Claim 6 requires that the modified Brachyury antigen of claim 1 has at least one additional modification selected  a deletion or substitution of at least 1-10 or 11 amino acids of wild type Brachyury selected from the listed amino acid residues.  Claim 7 requires that the modified Brachyury antigen of claim 1 has at least one additional modification selected  a deletion or substitution of at least 1-7 or 8 amino acids of wild type Brachyury selected from the listed amino acid residue.  Because the required variations of claims 6 and 7 are in addition to the variations of claim 1, the yeast Brachyury immunotherapeutic compositions of claims 6 and 7 fails to include all the limitations of claim 1 which is limited to amino acid sequences having at least 90% identity to SEQ ID NO:10 or SEQ ID NO:13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-3, 6, 7, 13, 14, 20, 27, 36, 37, 42, and 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record.  New claim 51 is also rejected for the same reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claim 1 sets out specific criteria for the changes with reference to amino acids at positions 42-229, but does not have a requirement for what is required by the amino acid sequence to qualify as Brachyury.  For instance, Brachyury is a T box transcription factor.  There are other T-box transcription factors known in the art to have the sequence modifications as claimed (see rejection over Garrett et al below).  Thus, although it is clear that deletions and substitutions are required at certain positions within an amino acid sequence, it is unclear what sequence elements are positively required for identity as a modified Brachyury.  Claim 20 requires a Brachyury antigen having 95% identity to SEQ ID NO:12 or 15.  Both claims are dependent on claim 1.  The specification fails to teach a representative number of sequences which fall within the claimed genus for each of the variants of claims 15 and 20.  The specification teaches that 

modified Brachyury antigen minimally comprises a modification that results in yeast expressing the modified Brachyury antigen having a reduced flocculation phenotype,
and that modified Brachyury
retains the ability to elicit an immune response, and preferably a cell-mediated immune response (a T cell response) against a native Brachyury protein.


Although the disrupted DNA binding domain is taught by the specification to be responsible for the reduced flocculation phenotype, the specification fails to describe and essential structural element retained from wild-type Brachyury and required for eliciting an  immune response against cancer cells or EBV infected B cells expressing Brachyury, such that one of skill in the art would recognize a given protein having the structural alterations required in claims 1-3, 6, 7, 13, 14, 20 and 51 as being a member of the genus of modified Brachyury as one of skill in the art could do with a well described genus.  One of skill in the art would reasonable conclude that applicant was not in possession of the claimed genus at the time of filing.



Claims 1-15, 20 and 27 are drawn to compositions comprising yeast in combination with a modified Brachyury antigen.  Claim 1(b) broadly specifies that the modified Brachyury antigen has an amino acid sequence that is 90% identical to SEQ ID NO: 10 or 13 and is lacking residues 198 to 222 of wild type Brachyury  of SEQ ID NO:4.  The specification teaches that modified brachyury retains the ability to elicit an immune response, preferably a T cell response, against a native Brachyury protein.
(A) The specification fails to teach any essential structural element or epitopes required for electing an effective immune response against cancer cells or EBV infected B cells expressing Brachyury.  The specification teaches Brachyury agonist epitopes of SEQ ID NO:5-9 in the context of enhancing the immune response against Brachyury.  However, the specification fails to describe the epitopes, sequences, or structural domains which are critical in eliciting an immune response against cancer cells or EBV infected B cells, such as a cell mediated T cell response, wherein said anti-Brachyury immune response is enhanced by the agonist epitopes.  
Given the lack of teachings and guidance in the specification regarding the issues above, one of skill in the art would be subject to undue experimentation in order to use the broadly claimed yeast-Brachyury immunotherapeutic compositions and practice the broadly claimed methods.

	Applicant argues that by using a nearly full-length Brachyury in a yeast immunotherapeutic, one is relying on the natural ability of the APC to present relevant immunogens, so it is not necessary to know the precise identity of CTL epitopes of MHC II to produce an effective immunotherapeutic.  This has been considered but not found persuasive.  
Regarding the rejection under written description, the specification fails to describe and essential structural element retained from wild-type Brachyury and required for eliciting an  immune response against cancer cells or EBV infected B cells expressing Brachyury, such that 

Regarding the rejection for lack of enablement, the specification provides no guidance or teachings regarding the location of amino acid residues in the wild type Brachyury of SEQ ID NO:4, absent the DNA-binding domain,, such that the immune response against the modified Brachyury antigen is effective to treat a cancer that expresses Brachyury, treat metastatic progression of a cancer, treat chemotherapy resistance or radiation resistance of tumor cells in a patient, and to treat B-cell lymphoma associated with EBV infection.  Applicant has not provided any alternatives for the modified Brachyury other than said methods. One of skill in the art would not know how to use the modified Brachyury outside of these methods.   One of skill in the art would be subject to undue experimentation in order to establish if every modified Brachyury encompassed by the instant claims were effective in said methods of treatment.  One of skill in the art would be forced to determine other uses for the immunotherapeutic compositions for the modified Brachyury which were not effective for the claimed methods of treatment.  Thus one of skill in the art would be subject to undue experimentation in order to make and use the broadly claims compositions and carry out the broadly claimed methods. 

	The rejection of claims 1-3, 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Garrett et al (WO2009/042642) is withdrawn in light of applicant’s amendment of claim 1 requiring at least 90% identity to SEQ ID NO: 10 or 13.

	The rejection of claims 1, 9, 13, 27, 36-38, 42 and 45 under 35 U.S.C. 102(a)(1) as being anticipated by Schlom et al (WO2012/125998) is withdrawn in light of applicant’s amendment of claim 1 requiring deletion of positions 198 through 222 of the wild type Brachyury of SEQ ID NO:4.

Allowable Subject Matter
s 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 28 and 30 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643